Exhibit 10.18.4

 

AMENDMENT TO

RISK CAPITAL REINSURANCE COMPANY

EXECUTIVE SUPPLEMENTAL NON-QUALIFIED

SAVINGS AND RETIREMENT PLAN

 

The Adoption Agreement for the Risk Capital Reinsurance Company Executive
Supplemental Non-Qualified Savings and Retirement Plan (the “Plan”) is amended
by adding the following new Section 2 to end thereof, effective as of
November 23, 1999.

 

2.        Amendment of Basic Plan Document.

 

2.01.     Section 8.01(a) of the Basic Plan Document is amended by deleting
“deferral election” therefrom and substituting in its place “applicable
distribution election under Section 8.02 hereof.”

 

2.02.     Section 8.01(b) of the Basic Plan Document is amended by deleting the
second sentence thereof.

 

2.03.     Section 8.02 of the Basic Plan Document is amended to read in its
entirety as follows:

 

“8.02    Determination of Method of Distribution.  Notwithstanding any provision
of this Plan to the contrary, all benefits under the Plan shall be distributed
in a single lump sum in cash as soon as practicable following the Participant’s
retirement, death or other termination of employment; provided, however, that a
Participant may make an election on or after November 23, 1999 to change the
method of distribution for all of such Participant’s benefits under the Plan
(whether payable to the Participant or his or her Beneficiary) to any method
permitted under Section 8.01; provided further, however, that an election to
change the method of distribution under this Section 8.02 shall be effective
only if the Participant’s employment terminates more than six months after, and
in the calendar year that begins after, the date the written election is filed
with the Company by the Participant.”

 

--------------------------------------------------------------------------------


 

2.04.     Section 8.04 of the Basic Plan Document is deleted.

 

 

Employer: Risk Capital Reinsurance Company

 

 

 

 

By:

/s/ Louis T. Petrillo

 

 

Name:

Louis T. Petrillo

 

Title:

Vice President and
Associate General Counsel

 

Date:

November 23, 1999

 

 

 

Assumed and Adopted:

 

 

ARCH CAPITAL GROUP (U.S.) INC.

 

 

By:

/s/ Louis T. Petrillo

 

 

 

 

Name:

Louis T. Petrillo

 

 

 

Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

Effective Date:  January 1, 2001

 

 

 

2

--------------------------------------------------------------------------------


 

AMENDMENT TO

ARCH CAPITAL GROUP (U.S.) INC.

EXECUTIVE SUPPLEMENTAL NON-QUALIFIED

SAVINGS AND RETIREMENT PLAN

 

The Adoption Agreement for the Arch Capital Group (U.S.) Inc. Executive
Supplemental Non-Qualified Savings and Retirement Plan, as amended, is hereby
amended as set forth below.  Unless otherwise indicated, all capitalized terms
used herein shall have the meanings set forth in the Adoption Agreement and the
Basic Plan Document.

 

1.        Rider 3 of the Adoption Agreement.

 

Rider 3 of the Adoption Agreement is hereby amended to read in its entirety as
follows:

 

Effective from and after the date set forth below, the Employer shall make an
additional Deferral Contribution on behalf of each Participant who has entered
into a salary reduction agreement with the Employer to defer an amount in
addition to the amount set forth in the first sentence of Section 1.05(a) of the
Adoption Agreement from his or her Excess Compensation for the Plan Year and/or
his or her annual incentive bonus for a Plan Year (whether paid in the Plan Year
or a subsequent year).  All additional Deferral Contributions set forth in this
paragraph shall not be eligible for Matching Contributions under
Section 1.05(b) hereof.

 

2.        Section 4.01 of the Basic Plan Document

 

Section 4.01 of the Basic Plan Document is hereby amended by adding the
following after the sixth sentence thereof:

 

Each Participant may elect to execute a salary reduction agreement with the
Employer to reduce his or her annual incentive bonus for a Plan Year up to 100%
of the annual

 

--------------------------------------------------------------------------------


 

incentive bonus.  Such an election with respect to annual incentive bonus
(i) must be made no later than the end of the Plan Year immediately preceding
the Plan Year in which the bonus is paid; and (ii) shall be irrevocable and
shall continue in effect for all future Plan Years until changed in writing,
which change must be made prior to the last day for making a deferral election
with respect to annual incentive bonus for the Plan Year for which the change
will be effective.

 

 

Employer: Arch Capital Group (U.S.) Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

 

 

 

 

 

 

Name:

Constantine Iordanou

 

 

Title:

President and Chief Executive
Officer

 

 

Date:

December 23, 2002

 

--------------------------------------------------------------------------------


 

AMENDMENT TO THE

ARCH CAPITAL GROUP (U.S.) INC. EXECUTIVE

NON-QUALIFIED SAVINGS AND RETIREMENT PLAN

BASIC PLAN DOCUMENT

 

The Arch Capital Group (U.S.) Inc. Executive Supplemental Non-Qualified Savings
and Retirement Plan Basic Plan Document is hereby amended, effective as of
March 1, 2003, as set forth below.

 

1.        Section 4.01

 

The seventh sentence of Section 4.01 of the Basic Plan Document is hereby
amended and restated as follows:

 

“Each Participant may elect to execute a salary reduction agreement with the
Employer to reduce his or her annual incentive bonus for a Plan Year up to 100%
of the annual incentive bonus.  Such an election with respect to annual
incentive bonus (i) must be made no later than October 31 of the Plan Year for
which the bonus is paid; and (ii) shall be irrevocable and shall continue in
effect for all future Plan Years until changed in writing, which change must be
made prior to the last day for making a deferral election with respect to annual
incentive bonus for the Plan Year for which the change will be effective.”

 

2.        Section 7.08

 

New Section 7.08 of the Basic Plan Document is hereby added immediately
following Section 7.07 to read as follows:

 

“7.08 Obligor.  Notwithstanding any provision of this Plan to the contrary,
benefits payable under this Plan to a Participant or his or her Beneficiary
shall be the obligation of the Employer who actually employs (or, in the case a
Participant who is no longer employed by an Employer, last employed) the
Participant; provided, however, that in the event the Participant’s employer
fails to make a payment of benefits to the Participant or his or her Beneficiary
when due under the terms of this Plan, Arch Capital Group Ltd. (the parent
company of the Employers) shall be obligated to make such benefit payments in
accordance with the terms of this Plan.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Arch Capital Group (U.S.) Inc. has caused this Amendment to
be executed this       day of July, 2003.

 

 

 

ARCH CAPITAL GROUP (U.S.) INC.

 

 

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

 

 

 

Name:

Constantine Iordanou

 

Title:

President and Chief Executive
Officer

 

Date:

July 23, 2003

 

 

 

 

 

 

 

ACCEPTED BY FIDELITY
MANAGEMENT TRUST COMPANY, AS
TRUSTEE

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

AMENDMENT TO TRUST AGREEMENT

 

AMENDMENT TO TRUST AGREEMENT, dated as of the       day of July, 2003, between
Arch Capital Group (U.S.) Inc., a Delaware corporation, having an office at 20
Horseneck Lane, Greenwich, Connecticut  06830 (the “Sponsor”) and FIDELITY
MANAGEMENT TRUST COMPANY, a Massachusetts trust company, having an office at 82
Devonshire Street, Boston, Massachusetts 02109 (the “Trustee”).

 

WHEREAS, Arch Reinsurance Company, formerly Risk Capital Reinsurance Company,
and the Trustee entered into a Trust Agreement (the “Trust Agreement”) dated as
of December 18, 1995 and amended as of February 16, 1996 with respect to the
Arch Reinsurance Company Executive Supplemental Non-Qualified Savings and
Retirement Plan (the “Arch Re Plan”); and

 

WHEREAS, effective January 1, 2001, the rights and obligations of Arch
Reinsurance Company under the Trust Agreement were assigned to and assumed by
the Sponsor; and

 

WHEREAS, effective January 1, 2001, the Arch Re Plan was assumed and adopted by
the Sponsor and renamed the Arch Capital Group (U.S.) Inc. Executive
Supplemental Non-Qualified Savings and Retirement Plan (the “Plan”); and

 

WHEREAS, the Sponsor and the Trustee wish to amend the Trust Agreement as set
forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Trust Agreement is hereby amended, effective as of the 1st
day of March, 2003, as follows:

 


1.        THE SECOND “WHEREAS” CLAUSE OF THE TRUST AGREEMENT IS AMENDED TO READ
AS FOLLOWS:


 

“WHEREAS, the Sponsor wishes to establish an irrevocable trust and to
contribute, or cause to be contributed, to the trust assets that shall be held
therein, subject to the claims of the creditors of the employer of each
Participant (as defined in the Plan) in the event of such employer’s Insolvency,
as herein defined, until paid to the Participants and their beneficiaries in
such manner and at such times as specified in the Plan; and”

 


2.        THE FOURTH “WHEREAS” CLAUSE OF THE TRUST AGREEMENT IS AMENDED TO READ
AS FOLLOWS:


 

“WHEREAS, it is the intention of the Sponsor to make contributions, or to cause
contributions to be made, to the trust to provide a source of funds to assist in
the meeting of liabilities under the Plan; and”

 


3.        SECTION 1(C) OF THE TRUST AGREEMENT IS AMENDED BY DELETING THE LAST
TWO SENTENCES THEREOF AND REPLACING THEM WITH THE FOLLOWING:


 

“Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of the Participants and their beneficiaries as set
forth in the Plan.  Any assets held by the Trust will be subject to the claims
of the creditors of the Sponsor or such other participating employer under the
Plan by which the Participant is employed (the “Employer”) under applicable law
in the event of Insolvency, as defined in Section 13(a) herein.”

 


4.        SECTION 13 OF THE TRUST AGREEMENT IS AMENDED TO READ IN ITS ENTIRETY
AS FOLLOWS:


 

“Section 13.  Trustee Responsibility Regarding Payments to Trust Beneficiary
When an Employer Is Insolvent.

 

--------------------------------------------------------------------------------


 

(A)       THE TRUSTEE SHALL CEASE PAYMENT OF BENEFITS TO OR ON BEHALF OF A
PARTICIPANT AND HIS OR HER BENEFICIARIES IF THE PARTICIPANT’S EMPLOYER IS
INSOLVENT.  AN EMPLOYER SHALL BE CONSIDERED “INSOLVENT” FOR PURPOSES OF THIS
TRUST AGREEMENT IF (I) THE EMPLOYER IS UNABLE TO PAY ITS DEBTS AS THEY BECOME
DUE, OR (II) THE EMPLOYER IS SUBJECT TO A PENDING PROCEEDING AS A DEBTOR UNDER
THE UNITED STATES BANKRUPTCY CODE.

 

(B)       AT ALL TIMES DURING THE CONTINUANCE OF THIS TRUST, THE PRINCIPAL AND
INCOME OF THE TRUST ATTRIBUTABLE TO A PARTICIPANT SHALL BE SUBJECT TO CLAIMS OF
GENERAL CREDITORS THE PARTICIPANT’S EMPLOYER UNDER APPLICABLE LAW AS SET FORTH
BELOW.

 

(I)       THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER OF THE SPONSOR
SHALL HAVE THE DUTY TO INFORM THE TRUSTEE IN WRITING OF AN EMPLOYER’S
INSOLVENCY.  IF A PERSON CLAIMING TO BE A CREDITOR OF AN EMPLOYER ALLEGES IN
WRITING TO THE TRUSTEE THAT THE EMPLOYER HAS BECOME INSOLVENT, THE TRUSTEE SHALL
DETERMINE WHETHER THE EMPLOYER IS INSOLVENT AND, PENDING SUCH DETERMINATION, THE
TRUSTEE SHALL DISCONTINUE PAYMENT OF BENEFITS TO THE PARTICIPANTS (OR THEIR
BENEFICIARIES) WHO ARE EMPLOYED BY THE EMPLOYER.

 

(II)       UNLESS THE TRUSTEE HAS ACTUAL KNOWLEDGE OF AN EMPLOYER’S INSOLVENCY,
OR HAS RECEIVED NOTICE FROM THE SPONSOR OR A PERSON CLAIMING TO BE A CREDITOR
ALLEGING THAT AN EMPLOYER IS INSOLVENT, THE TRUSTEE SHALL HAVE NO DUTY TO
INQUIRE WHETHER AN EMPLOYER IS INSOLVENT.  THE TRUSTEE MAY IN ALL EVENTS RELY ON
SUCH EVIDENCE CONCERNING AN EMPLOYER’S SOLVENCY AS MAY BE FURNISHED TO THE
TRUSTEE AND THAT PROVIDES THE TRUSTEE WITH A REASONABLE BASIS FOR MAKING A
DETERMINATION CONCERNING THE EMPLOYER’S SOLVENCY.

 

(III)      IF AT ANY TIME THE TRUSTEE HAS DETERMINED THAT THE EMPLOYER OF A
PARTICIPANT IS INSOLVENT, THE TRUSTEE SHALL DISCONTINUE PAYMENT TO THE
PARTICIPANT OR HIS OR HER BENEFICIARY AND SHALL HOLD THE ASSETS OF THE TRUST
ATTRIBUTABLE TO SUCH PARTICIPANT FOR THE BENEFIT OF THE EMPLOYER’S GENERAL
CREDITORS.  NOTHING IN THIS TRUST AGREEMENT SHALL IN ANY WAY DIMINISH ANY RIGHTS
OF THE PARTICIPANTS OR THEIR BENEFICIARIES TO PURSUE THEIR RIGHTS AS GENERAL
CREDITORS OF THEIR EMPLOYER OR ARCH CAPITAL GROUP LTD. WITH RESPECT TO BENEFITS
DUE UNDER THE PLAN OR OTHERWISE.

 

(IV)      THE TRUSTEE SHALL RESUME THE PAYMENT OF BENEFITS TO THE PARTICIPANTS
OR THEIR BENEFICIARIES IN ACCORDANCE WITH THIS TRUST AGREEMENT ONLY AFTER THE
TRUSTEE HAS DETERMINED THAT THE PARTICIPANT’S EMPLOYER IS NOT INSOLVENT (OR IS
NO LONGER INSOLVENT).

 

--------------------------------------------------------------------------------


 

(C)       PROVIDED THAT THERE ARE SUFFICIENT ASSETS, IF THE TRUSTEE DISCONTINUES
THE PAYMENT OF BENEFITS FROM THE TRUST PURSUANT TO SECTION 13(B) HEREOF AND
SUBSEQUENTLY RESUMES SUCH PAYMENTS, THE FIRST PAYMENT FOLLOWING SUCH
DISCONTINUANCE SHALL INCLUDE THE AGGREGATE AMOUNT OF ALL PAYMENTS DUE TO THE
PARTICIPANTS OR THEIR BENEFICIARIES UNDER THE TERMS OF THE PLAN FOR THE PERIOD
OF SUCH DISCONTINUANCE, LESS THE AGGREGATE AMOUNT OF ANY PAYMENTS MADE TO THE
PARTICIPANTS OR THEIR BENEFICIARIES BY THE SPONSOR, ANOTHER EMPLOYER OR ARCH
CAPITAL GROUP LTD. IN LIEU OF THE PAYMENTS PROVIDED FOR HEREUNDER DURING ANY
SUCH PERIOD OF DISCONTINUANCE.”

 

--------------------------------------------------------------------------------


 

(D)

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

Attest:

/s/ Martin J. Nilsen

 

ARCH CAPITAL GROUP (U.S.) INC.

 

 

 

 

 

 

 

 

 

 

Title:

Senior Vice President

 

By:

/s/ Constantine Iordanou

 

 

 

 

 

 

 

 

 

Name:

Constantine Iordanou

 

 

 

Title:

President and Chief Executive
Officer

 

 

 

Date:

July 23, 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST
COMPANY, AS TRUSTEE

 

 

 

 

 

 

 

 

By:

/s/ Glen J. Kindness

 

 

 

 

 

 

 

 

 

 

Name:

Glen J. Kindness

 

 

 

 

Title:

 Authorized Signatory

 

 

 

 

Date:

July 30, 2003

 

 

--------------------------------------------------------------------------------


 

AMENDMENT TO THE
Arch Capital Group (US) Inc. Exec. Supplemental Non-Qualified Savings and
Retirement Plan

 

WHEREAS, The Arch Capital Group U.S. Inc. (the “Employer”) adopted the Arch
Capital Group (US) Inc. Exec. Supplemental Non-Qualified Savings and Retirement
Plan (the “Plan”) through adoption of the Fidelity Investments CORPORATEplan for
RetirementSM Select Plan Basic Plan Document (“the Basic Plan Document”),
effective as of  January 1, 1996, for which Fidelity Management Trust Company
(the “Trustee”) serves as trustee of the trust established to hold Plan assets
(the “Trust”); and

 

WHEREAS, the Employer desires to amend the Plan to remove the choice of
investment options from the Adoption Agreement:

 

NOW THEREFORE, the Employer amends the Plan as follows effective 9/1/2005.

 

1.   Section 1.11(b) is amended to replace all language between the first
sentence and the first “Note” with the following sentence:

 

Participant Accounts under the Trust will be invested among the Permissible
Investments designated in the Service Agreement.

 

2.   Section 2.01(a)(20) is amended to read as follows:

 

“Registered Investment Company” means any one or more corporations, partnerships
or trusts registered under the Investment Company Act of 1940.

 

3.   Section 2.01(a)(28) is added to the Basic Plan Document as follows:

 

“Permissible Investment” means the investments specified by the Employer as
available for investment of assets of the Trust and agreed to by the Trustee.

 

4.   Section 2.01(a)(29) is added to the Basic Plan Document as follows:

 

“Service Agreement” means the agreement between the Employer and the Trustee
relating to the provision of investment and other services to the Plan and shall
include any addendum to the agreement and any other separate written agreement
between the Employer and the Trustee relating to the provision of services to
the Plan.

 

5.   All occurrences of “Section 1.11(b)” in the Basic Plan Document will be
replaced with “the Service Agreement”.

 

In witness whereof, the Employer has signed this instrument this 10th day of
August, 2005.

 

--------------------------------------------------------------------------------


 

The Arch Capital Group U.S. Inc.

 

by:

/s/ Martin J. Nilsen

 

 

 

Title:

SVP and Secretary

 

 

--------------------------------------------------------------------------------


 

Amendment To The CORPORATEplan for RetirementSM Select

Service Agreement – Mutual Fund Windows

 

WHEREAS, Arch Capital Group U.S. Inc.  (the “Employer”) and Fidelity Management
Trust Company as the trustee (“Trustee”) executed the Fidelity CORPORATEplan for
RetirementSM Select Service Agreement (“CPR Service Agreement”) for the Arch
Capital Group (US) Inc. Exec. Supplemental Non-Qualified Savings and Retirement
Plan (Fidelity Plan # 44023), and

 

WHEREAS, Article V, Section 9, of the CPR Service Agreement provides that it may
be amended by a written agreement signed by the Employer and the Trustee; and

 

NOW THEREFORE, the Employer and Trustee hereby agree to the following:

 

1.   Notwithstanding anything else in the CPR Service Agreement to the contrary
in the CPR Service Agreement, investments made available to the Plan for
investment of assets of the Trust (herein called “Permissible Investments”)
shall be listed in the CPR Service Agreement.

 

2.   Notwithstanding anything else in the CPR Service Agreement to the contrary
in the CPR Service Agreement, Fidelity shall also be entitled to any fees
relating to Permissible Investments stated in Article V of the CPR Service
Agreement or any amendment thereto.

 

3.   The following shall be added as a separate section following the last
section of Article V:

 

Mutual Funds Available:       The Employer has selected certain mutual funds as
Permissible Investments for investments of Participant Accounts under the
Trust.  Unless specifically indicated otherwise within this Agreement or an
amendment to this Agreement, purchases, sales and exchanges of each Permissible
Investment option are controlled by that Permissible Investment’s prospectus or
other governing document(s).  The Employer and Fidelity have agreed that the
following constraints, limitations, fees and operating procedures shall apply in
reference to the listed Permissible Investments:

 

--------------------------------------------------------------------------------


 


II.       FIDELITY FUNDS (CORE)


 

Fidelity Fund Name

 

Fund Number

 

 

 

 

 

Fidelity Contrafund®

 

0022

 

Fidelity Capital & Income

 

0038

 

Fidelity Real Estate Investment

 

0303

 

Fidelity Freedom 2000 Fund®

 

0370

 

Fidelity Freedom 2005 Fund®

 

1312

 

Fidelity Freedom 2010 Fund®

 

0371

 

Fidelity Freedom 2015 Fund®

 

1313

 

Fidelity Freedom 2020 Fund®

 

0372

 

Fidelity Freedom 2025 Fund®

 

1314

 

Fidelity Freedom 2030 Fund®

 

0373

 

Fidelity Freedom 2035 Fund®

 

1315

 

Fidelity Freedom 2040 Fund®

 

0718

 

Fidelity Freedom Income Fund®

 

0369

 

Fidelity International Discovery Fund

 

0305

 

Fidelity Retirement Money Market Portfolio

 

0630

 

Spartan® Extended Market Index Fund

 

0398

 

Spartan® International Index Fund

 

0399

 

Spartan® U.S. Equity Index Fund

 

0650

 

 


III.       NON-FIDELITY FUNDS (CORE)

 

Annual Fee per plan:

 

$0 Waived

 

Fee Paid By:

 

Employer

 

 

Fund Name

 

Fund Number

 

 

 

 

 

Allianz CCM Mid-Cap Fund - Administrative Class

 

OFP3

 

American Beacon Large Cap Value Fund

 

OF23

 

Ariel Fund

 

OFEI

 

Artisan Mid Cap Value Fund

 

OQSC

 

Artisan Small Cap Fund - Investor Class

 

OSGQ

 

Neuberger Berman Partners Fund - Trust Class

 

OFN5

 

PIMCO Real Return Fund - Administrative Class

 

OQSP

 

PIMCO Total Return Fund - Admin. Class

 

OFAP

 

RS Partners

 

OQWY

 

RS Value

 

OSOC

 

Templeton Global Bond Fund - Class A

 

OFTI

 

 

--------------------------------------------------------------------------------


 

Fidelity shall provide recordkeeping services for Non-Fidelity Funds subject to
and in accordance with the terms and conditions of this Section:

 

1.   For purposes of this Agreement, ‘Non-Fidelity Fund’ shall mean an
investment company registered under the Investment Company Act of 1940, as
amended, other than one advised by Fidelity Management & Research Company, and
specified in an agreement between Fidelity and the transfer agent for such
investment company (‘Fund Vendor’).

 

2.   The basis-point-per-annum fee charged by Fidelity shall be computed and
billed or charged in arrears quarterly based on the market value of Non-Fidelity
Funds held in Participant Accounts on the last business day of the quarter.  In
addition to the fees specified above, Fidelity shall be entitled to fees from
the Fund Vendor as set forth in a separate agency agreement with the Fund
Vendor. Fidelity will make available appropriate information concerning the
current provisions of such agreements electronically (currently through Plan
Sponsor Webstation) for the Employer’s review.

 

3.   The Fund Vendor shall prepare and provide descriptive information on the
funds for use by Fidelity in its written participant communication materials. 
Fidelity shall utilize historical performance data obtained from third-party
vendors in communications with plan participants.  The Employer hereby consents
to Fidelity’s use of such materials and acknowledges that Fidelity is not
responsible for the accuracy of such third-party information.

 

For all Non-Fidelity Funds a Basis-point-per-annum fee of $0 will be charged by
Fidelity on amounts invested in the Non-Fidelity Fund.

 

That Basis-point-per-annum fee is paid by the Fee Waived.

 


ANNUAL FEE FOR EXCESS CORE PERMISSIBLE INVESTMENT OPTIONS


 

The fees stated in this Service Agreement take into consideration the
Permissible Investment options selected by the Employer in this Service
Agreement and include up to 30 Core Permissible Investment options with no
additional annual fee.  The annual fee for each Core Permissible Investment
option in excess of 30 is $500 per option and such fee is in addition to any
fees specified elsewhere in this Service Agreement, including any Appendices and
amendments hereto. The annual fee for excess Core Permissible Investment options
shall be billed or charged quarterly in arrears and paid by the Employer. The
Fidelity Freedom funds collectively shall each count as one Core Permissible
Investment option. Any change to the Permissible Investment options selected by
the Employer after the effective date of this Service Agreement shall require an
amendment to this Service Agreement and may result in amended or additional
fees.

 

--------------------------------------------------------------------------------


 

Mutual Fund Window

 

Participants may invest through a Mutual Fund Window arrangement under the Plan,
hereinafter referred to as “MFW”.  Fidelity shall provide recordkeeping services
for MFW in accordance with the terms and conditions this Section.

 

Additional Fees:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Set Up Fee per Plan:

 

$0 Waived

 

Fee Paid By:

 

Waived

 

 

 

 

 

 

 

 

 

Annual Fee per Plan:

 

$0 Waived

 

Fee Paid By:

 

Waived

 

 

 

 

 

 

 

 

 

Quarterly Fee per Participant:

 

$0 Waived

 

Fee Paid By:

 

Waived

 

 

 

 

 

 

 

 

 

Terms:

 

 

 

 

 

 

 

 

a.   This MFW allows a participant to invest in any of the Fidelity Funds listed
below.

 

b.   The quarterly per participant fee will be assessed for every participant
having a balance at the end of the billing period in any fund available only
through this MFW.  Participants may invest in any of the Permissible Investments
described outside this MFW paragraph (hereinafter “Core Funds”) without being
subject to these MFW fees.  The annual fee for excess permissible investment
options listed in this Agreement shall only apply to those selected Core Funds.

 

c.   The following is a list of all the funds in which a Plan Participant may
invest through MFW (some Core Funds may appear in this list as well, but those
will not be treated as available only through this MFW):

 

Fidelity Funds (in alphabetical order):

 

Fidelity Fund Name

 

Fund Number

 

 

 

 

 

Fidelity Aggressive Growth

 

0324

 

Fidelity Aggressive Intl

 

0335

 

Fidelity Asset Manager: Aggressive®

 

0347

 

Fidelity Asset Manager: Growth®

 

0321

 

Fidelity Asset Manager: Income®

 

0328

 

Fidelity Asset ManagerSM

 

0314

 

Fidelity Balanced

 

0304

 

Fidelity Canada

 

0309

 

Fidelity Capital Appreciation

 

0307

 

Fidelity Convertible Securities

 

0308

 

Fidelity Disciplined Equity

 

0315

 

Fidelity Dividend Growth

 

0330

 

Fidelity Emerging Markets

 

0322

 

Fidelity Equity-Income

 

0023

 

Fidelity Equity-Income II

 

0319

 

Fidelity Europe

 

0301

 

 

--------------------------------------------------------------------------------


 

Fidelity Europe Capital Appreciation

 

0341

 

Fidelity Export & Multinational

 

0332

 

Fidelity Fifty®

 

0500

 

Fidelity Focused Stock

 

0333

 

Fidelity Ginnie Mae

 

0015

 

Fidelity Global Balanced

 

0334

 

Fidelity Government Income

 

0054

 

Fidelity Growth & Income

 

0027

 

Fidelity Growth & Income II

 

0361

 

Fidelity Independence

 

0073

 

Fidelity Inflation-Protected Bond

 

0794

 

Fidelity Instl Short-Interm Govt

 

0662

 

Fidelity Intermediate Government

 

0452

 

Fidelity Investment Grade Bond

 

0026

 

Fidelity International Small Cap Fund

 

0818

 

Fidelity Japan

 

0350

 

Fidelity Large Cap Stock

 

0338

 

Fidelity Latin America

 

0349

 

Fidelity Leveraged Company Stock

 

0122

 

Fidelity Mid-Cap Stock

 

0337

 

Fidelity Mortgage Secs

 

0040

 

Fidelity Blue Chip Value Fund

 

1271

 

Fidelity Nasdaq Composite Index

 

1282

 

Fidelity New Markets Income

 

0331

 

Fidelity OTC

 

0093

 

Fidelity Pacific Basin

 

0302

 

Fidelity Puritan®

 

0004

 

Fidelity Real Estate Income

 

0833

 

Fidelity Retirement Government Money Market

 

0631

 

Fidelity Short-Term Bond

 

0450

 

Fidelity Small Cap Independence

 

0336

 

Fidelity Small Cap Retirement

 

0384

 

Fidelity Small Cap Stock

 

0340

 

Fidelity Southeast Asia

 

0351

 

Spartan® Total Market Index

 

0397

 

Spartan® U.S. Equity Index Fund

 

0650

 

Fidelity Stock Selector

 

0320

 

Fidelity Strategic Income

 

0368

 

Fidelity Structured Large Cap Growth

 

0763

 

Fidelity Structured Large Cap Value

 

0708

 

Fidelity Structured Mid Cap Growth

 

0793

 

Fidelity Structured Mid Cap Value

 

0762

 

Fidelity Total Bond

 

0820

 

Fidelity Trend

 

0005

 

Fidelity U.S. Bond Index

 

0651

 

Fidelity Ultra-Short Bond

 

0812

 

Fidelity Utilities

 

0311

 

Fidelity Value

 

0039

 

Fidelity Value Strategies

 

0014

 

Fidelity Worldwide

 

0318

 

 

--------------------------------------------------------------------------------


 

Non-Fidelity Funds (in alphabetical order):

 

Fund Name

 

Fund Number

 

 

 

 

 

AIM Balanced A

 

OMIY

 

AIM Basic Value A

 

OMQN

 

AIM Blue Chip A

 

OF7C

 

AIM Constellation A

 

OFWA

 

AIM Global Aggressive Growth A

 

OMIZ

 

AIM Mid Cap Core Equity A

 

OQFI

 

American Beacon International Equity Plan Ahead

 

OFA3

 

American Century Large Co Val Inv

 

OSBA

 

American Century Ultra Class I

 

OF9C

 

Ariel Appreciation

 

OFEJ

 

Ariel Premier Bond Inv

 

OFEK

 

Artisan International

 

OFZQ

 

Baron Asset

 

OFBO

 

Calvert Capital Accumulation A

 

OFC8

 

Calvert New Vision Small Cap A

 

OFC1

 

Calvert Social Investment Balanced A

 

OFC4

 

Calvert Social Investment Equity A

 

OFC7

 

Columbia Acorn Select Z

 

OQYK

 

Columbia High Yield Z

 

OQYL

 

Credit Suisse Capital Apprec Comm

 

OFWC

 

Credit Suisse Emerging Growth Comm

 

OFWE

 

Credit Suisse Global Fixed Income Com

 

OFWF

 

Credit Suisse Large Cap Value A

 

OMLV

 

Domini Social Equity

 

OF2F

 

Dreyfus Founders Balanced F

 

OFF1

 

Dreyfus Founders Growth F

 

OFF4

 

FMA Small Company Instl

 

OFDO

 

Franklin Small-Mid Cap Growth A

 

OFFS

 

Gartmore Millennium Growth A

 

OMSY

 

Gartmore Value Opportunities A

 

OMSZ

 

 

--------------------------------------------------------------------------------


 

AIM Core Stock Fund

 

OF2I

 

AIM Small Company Growth Fund

 

OFI4

 

AIM Total Return Fund

 

OF1I

 

Legg Mason Value FI

 

OMVD

 

Managers Bond

 

OMJA

 

Managers Capital Appreciation

 

OMJB

 

Managers Special Equity

 

OFMS

 

Managers Value

 

OMJC

 

Morgan Stanley Inst Balanced Adv

 

OFM2

 

Morgan Stanley Inst Core Plus FI Adv

 

OFM3

 

Morgan Stanley Inst Emerging Mkts B

 

OFM9

 

Morgan Stanley Inst Equity Growth B

 

OFB0

 

Morgan Stanley Inst Global Value Eq B

 

OFM1

 

Morgan Stanley Inst High-Yield Adv

 

OFM4

 

Morgan Stanley Inst International EqB

 

OFZT

 

Morgan Stanley Inst Mid Cap Growth Ad

 

OFM5

 

Morgan Stanley Inst Value Adv

 

OFM6

 

Morgan Stanley Inst Value Equity B

 

OMIX

 

Mutual Discovery A

 

OFBJ

 

Mutual Shares A

 

OFMC

 

Neuberger Berman Focus Tr

 

OFN2

 

Neuberger Berman Guardian Tr

 

OF1N

 

Neuberger Berman Socially Resp Tr

 

OFN6

 

Oakmark Equity & Income I

 

OMWG

 

Oakmark I

 

OFOK

 

Allianz CCM Capital Appreciation Fund-Admin

 

OFP2

 

PIMCO Global Bond Admin

 

OFP4

 

PIMCO High Yield Admin

 

OFP5

 

PIMCO Long-Term U.S. Government Admin

 

OFP8

 

PIMCO Low Duration Admin

 

OFP6

 

 

--------------------------------------------------------------------------------


 

RS Emerging Growth

 

OFWR

 

RS Smaller Company Growth

 

OMJD

 

Scudder Dreman High Return Eq A

 

OMZO

 

Scudder Global Discovery S

 

OF4S

 

Scudder International S

 

OF1S

 

TCW Galileo Aggressive Growth Eq N

 

OMBA

 

TCW Galileo Select Equities N

 

OMJE

 

TCW Galileo Small Cap Growth N

 

OMAY

 

Templeton Developing Markets A

 

OFTD

 

Templeton Foreign A

 

OFJT

 

Templeton Foreign Sm Companies A

 

OFAQ

 

Templeton Growth A

 

OFTG

 

Templeton World A

 

OFTW

 

Van Kampen Growth & Income A

 

OMZC

 

Western Asset Core FI

 

OQMT

 

 

For all Non-Fidelity Funds a Basis-point-per-annum fee of $0 will be charged by
Fidelity on amounts invested in the Non-Fidelity Fund.

 

That Basis-point-per-annum fee is paid by the  Not Applicable.

 

Fidelity shall provide recordkeeping services for Non-Fidelity Funds subject to
and in accordance with the terms and conditions of this Section:

 

1.   For purposes of this Agreement, ‘Non-Fidelity Fund’ shall mean an
investment company registered under the Investment Company Act of 1940, as
amended, other than one advised by Fidelity Management & Research Company, and
specified in an agreement between Fidelity and the transfer agent for such
investment company (‘Fund Vendor’).

 

2.   The basis-point-per-annum fee charged by Fidelity shall be computed and
billed or charged in arrears quarterly based on the market value of Non-Fidelity
Funds held in Participant Accounts on the last business day of the quarter.  In
addition to the fees specified above, Fidelity shall be entitled to fees from
the Fund Vendor as set forth in a separate agency agreement with the Fund
Vendor. Fidelity will make available appropriate information concerning the
current provisions of such agreements electronically (currently through Plan
Sponsor Webstation) for the Employer’s review.

 

3.   The Fund Vendor shall prepare and provide descriptive information on the
funds for use by Fidelity in its written participant communication materials. 
Fidelity shall utilize

 

--------------------------------------------------------------------------------


 

historical performance data obtained from third-party vendors in communications
with plan participants.  The Employer hereby consents to Fidelity’s use of such
materials and acknowledges that Fidelity is not responsible for the accuracy of
such third-party information.

 

The Employer understands that this MFW service is an investment selection of a
certain group of funds currently available for the Plan and that the funds
present in this MFW service change over time.  The Employer understands that a
choice can be made at any time to change from the MFW service to another
investment platform (another window or a platform without a window investment)
offered by Fidelity and available to the Plan.  The Employer will always have
the option to move to an investment platform of 15 Fidelity Funds (not Select
Funds) chosen from among those available to the Plan.  The Employer agrees that
any change of investment platform will be effective as soon as administratively
feasible for Fidelity (after the Employer and Fidelity have amended this
agreement to reflect such change) and that the Employer will communicate to
participants the date and consequences of such change.

 

The Employer hereby directs Fidelity to add new funds to the Permissible
Investments for the Plan as those funds are added to MFW service.  Fidelity
shall always give the Employer at least 90 days notice of the date that new
fund(s) will become available through the MFW service and the Employer has until
20 days before such date to direct Fidelity not to make any such new fund or
funds available for the Plan.  The Employer understands that, since this service
is a package service and Fidelity is unable to customize this package, the
Employer’s decision not to add certain fund(s) may mean that the Plan is unable
to remain on its current MFW service.  If the Employer’s decisions make the Plan
unable to remain on its current MFW service, the Employer agrees to choose an
entirely different investment platform (another MFW service or a platform
without a MFW service) for the Plan at least 10 business days before such new
funds are to be added to the current MFW service.

 

The Employer hereby directs Fidelity to remove from the Permissible Investments
for the Plan any funds being removed as a fund available under the MFW service
(“Non-MFW Funds”).  Fidelity shall always give the Employer at least 90 days
notice of the date that a fund or funds will become Non-MFW Funds.  If the
Employer decides to change any of the Core Permissible Investments for the Plan,
the Employer agrees that Fidelity may reassess the Plan’s fee structure and
charge additional fees based upon the Core Permissible Investments for the Plan
resulting from the Employer’s decision.  The Employer hereby directs Fidelity to
exchange all balances present in the any such Non-MFW funds, on the date such a
Non-MFW Fund ceases to be a Permissible Investment for the Plan, into the
default investment for the Plan.

 

The Employer agrees that any closure of a fund that is part of the MFW service
will be treated as a fund being removed from the MFW service pursuant to the
paragraph immediately preceding, except that Fidelity may adjust notice
timeframes as circumstances dictate.  The Employer further agrees that anytime a
fund within the MFW service merges completely (thus ceasing to exist) into a
fund that is not currently a Permissible Investment under the Plan, that such
fund will be treated as if it was closing pursuant to the previous sentence. 
Fidelity agrees that anytime two funds that are Permissible Investments under
the Plan merge, Fidelity will assist the Employer with communicating in advance
the consequences of the merger to its Plan

 

--------------------------------------------------------------------------------


 

participants.  The Employer agrees that when two Permissible Investments merge
Plan participants who do not act before the date of the merger will have their
account balances in each such fund combined in the resulting fund.  If a merger
of two Permissible Investments will result in the Plan having one less Core
Permissible Investment, Fidelity agrees to give the Employer the opportunity to
remove the resulting fund from the MFW service and assign it as a Core
Permissible Investment.  The Employer understands that the timing of the merger
of funds is outside of the control of the Trustee and that all assistance to be
provided the Employer will always be on a best efforts basis.

 

AND FURTHER AGREE, that this Amendment shall be effective upon the date
indicated below and that the changes made by this Amendment are incorporated
into the Service Agreement and control over conflicting provisions of any
previously executed Service Agreement, or any amendment or addendum thereto.

 

 

This Amendment shall be effective 9-1, 2005.

 

 

EMPLOYER

FIDELITY MANAGEMENT
TRUST COMPANY, TRUSTEE

 

 

 

 

 

 

By:

/s/ Martin J. Nilsen

 

By:

/s/ Richard U. Warrino

 

 

 

 

 

 

 

Name:

Martin J. Nilsen

 

Name:

Richard U. Warrino

 

 

 

 

 

 

 

Title:

SVP & Secretary

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Date:

8/10/05

 

Date:

8/17/2005

 

 

--------------------------------------------------------------------------------


 

The CORPORATE Plan for Retirement

 

Select Plan

 

Trust Agreement Amendment

 

Pursuant to Section 14 of the Trust Agreement, the below-signed parties hereby
agree to amend the Trust Agreement to provide, in conjunction with amendments to
the Adoption Agreement and the Service Agreement, that the Trustee will make
distributions from the Plan directly to Plan Participants and do certain tax
withholding and reporting as follows:

 

Replace in its entirety subsection (a) of Section 3, Disbursements, with the
following:

 

(a)  Directions from Administrator.

 

The Trustee shall disburse monies to employee participants and their
beneficiaries for benefit payments in the amounts that the Administrator directs
from time to time in writing.  The Trustee shall have no responsibility to
ascertain whether the Administrator’s direction complies with the terms of the
Plan or of any applicable law.  The Trustee shall be responsible for any Federal
or State income tax reporting or withholding with respect to such Plan
distributions.  The Trustee shall not be responsible for the calculation,
withholding or reporting of any FICA, FUTA, Social Security, Medicare, State
unemployment, or local income taxes with respect to Plan distributions.

 

Replace in its entirety subsection (e) of Section 5, Recordkeeping and
Administrative Services to Be Performed, with the following:

 

(e)  Returns, Reports and Information:

 

Except as provided in Section 5(a) of this Agreement, the Administrator shall be
responsible for the preparation and filing of all returns, reports, and
information required of the Trust or Plan by law including but not limited to
any annual fiduciary tax return.  The Trustee shall provide the Administrator
with such information as the Administrator may reasonably request to make these
filings.  The Administrator shall also be responsible for making any disclosures
to participants required by law.

 

Employer:

Fidelity Management Trust Company:

 

 

 

 

/s/ Fred S. Eichler

 

/s/ Richard U. Warrino

 

(Signature)

 

(Signature)

 

 

 

 

 

Fred S. Eichler

 

Richard U. Warrino

 

(Print Name)

 

(Print Name)

 

 

 

 

 

SVP & CEO

 

Authorized Signatory

 

(Title)

 

(Title)

 

 

 

 

 

8/15/05

 

8/22/2005

 

(Date)

 

(Date)

 

 

--------------------------------------------------------------------------------